EXHIBIT 10.16

C&F FINANCIAL CORPORATION

2004 INCENTIVE STOCK PLAN

FORM OF RESTRICTED STOCK AGREEMENT

Granted {DATE 1}

This Restricted Stock Agreement is entered into as of {DATE 1} pursuant to
Article VIII of the C&F Financial Corporation 2004 Incentive Stock Plan (the
“Plan”) and evidences the grant, and the terms, conditions and restrictions
pertaining thereto, of Restricted Stock awarded to {NAME} (the “Participant”).

 

1. Award of Shares. In consideration of the services rendered to C&F Financial
Corporation (the “Company”) and/or its Subsidiaries by the Participant as a Key
Employee of the Company or a Subsidiary, the Committee hereby grants to the
Participant a Restricted Stock Award as of {DATE 1} (“Award Date”), covering
{NUMBER} Shares of the Company’s Stock (the “Award Shares”) subject to the
terms, conditions, and restrictions set forth in this Agreement. This Award is
granted pursuant to the Plan and is subject to the terms thereof.

 

2. Period of Restriction.

 

  (a) Subject to earlier vesting or forfeiture as hereinafter provided, the
period of restriction (the “Period of Restriction”) applicable to the Award
Shares is as follows: {INSERT VESTING SCHEDULE}.

 

  (b) Notwithstanding any other provision of this Agreement to the contrary, if
a Change in Control occurs after the Award Date and during the continuation of
the Participant’s Company Service (as defined in Paragraph 7), the Period of
Restriction shall end and any remaining restrictions applicable to any of the
Award Shares shall automatically terminate and the Award Shares shall be free of
restrictions and freely transferable.

 

  (c) Except as otherwise provided pursuant to Paragraph 2(b) or 6, the
applicable portion of the Award Shares shall become freely transferable by the
Participant after the last day of its Period of Restriction.

 

3. Stock Certificates. The stock certificate(s) for the Award Shares shall be
registered on the Company’s stock transfer books in the name of the Participant
in book entry or electronic form or in certificated form as determined by the
Committee. If issued in certificated form, physical possession of the stock
certificate(s) shall be retained by the Company until such time as the Period of
Restriction lapses.

Any Award Shares issued in book entry or electronic form shall be subject to the
following legend, and any certificate(s) evidencing the Award Shares shall bear
the following legend, during the Period of Restriction:

The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the C&F Financial Corporation
2004 Incentive Stock Plan, in the rules and administrative procedures adopted
pursuant to such Plan, and in a Restricted Stock Agreement dated {DATE 1}. A
copy of the Plan, such rules and procedures, and such Restricted Stock Agreement
may be obtained from the Secretary of C&F Financial Corporation.

 

4. Voting Rights. During the Period of Restriction, the Participant may exercise
full voting rights with respect to the Award Shares.



--------------------------------------------------------------------------------

5. Dividends and Other Distributions. During the Period of Restriction, the
Participant shall be entitled to receive currently all dividends and other
distributions paid with respect to the Award Shares (other than dividends or
distributions which are paid in Shares of Stock). If, during the Period of
Restriction, any such dividends or distributions are paid in Shares of Stock,
such Shares shall be registered in the name of the Participant and, if issued in
certificate form, deposited with the Company as provided in Paragraph 3, and
such Shares shall be subject to the same restrictions on transferability as the
Award Shares with respect to which they were paid.

 

6. Company Service and Forfeiture.

 

  (a) If the Participant’s Company Service (as defined in Paragraph 7) ceases
due to the Participant’s death or permanent and total disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code), any remaining Period
of Restriction applicable to the Award Shares shall automatically terminate and
the Award Shares shall be free of restrictions and freely transferable.

 

  (b) If the Participant’s Company Service (as defined in Paragraph 7) ceases
due to the Participant’s retirement from employment with the Company or one of
its Subsidiaries in accordance with any applicable Company policy on mandatory
or permissive, early or normal retirement as in effect at the date of such
retirement during the Period of Restriction, the restrictions applicable to the
Award Shares shall automatically terminate and the Award Shares shall be free of
restrictions and freely transferable.

 

  (c) If the Participant’s Company Service (as defined in Paragraph 7) ceases
due to termination by the Company or one of its Subsidiaries for reasons other
than for Cause, the restrictions applicable to the Award Shares shall
automatically terminate and the Award Shares shall be free of restrictions and
freely transferable. For purposes hereof,

 

  (i) “Cause” means continued neglect of duties and obligations, willful or
material misconduct in connection with the performance of the Participant’s
duties and obligations, repeated failure substantially to perform assigned
duties appropriate for the Participant’s position, and any other conduct of the
Participant involving moral turpitude, commission of a crime, engaging in
Competition (as defined below) or Unauthorized Disclosure of Confidential
Information (as defined below), habitual drunkenness or drug abuse, or any
illegal act or intentional act evidencing bad faith by the Participant toward
the Company or one of its Subsidiaries that would make retention of the
Participant in his position with the Company or Subsidiary prejudicial to its
best interests.

 

  (ii) “Competition” means engaging by the Participant, without the written
consent of the Board of Directors of the Company, or a committee thereof, or a
person authorized thereby, in an activity as an officer, a director, an
employee, a partner, a more than one percent shareholder or other owner, an
agent, a consultant, an independent contractor, or any other individual or
representative capacity (unless the Participant’s duties, responsibilities and
activities, including supervisory activities, for or on behalf of such activity,
are not related in any way to such “competitive activity”) if it involves:

 

  (A) engaging in, or entering into services or providing advice pertaining to,
any banking, lending, other financial activity or other business activity that
the Company or any of its Subsidiaries actively engages in within fifty
(50) miles of any branch or office of, or in any service area in which such
activity is conducted by, the Company or any of its Subsidiaries, or

 

  (B) soliciting or contacting, either directly or indirectly, any of the
customers of the Company or any of its Subsidiaries for the purpose of competing
with the products or services provided by the Company or any of its
Subsidiaries, or

 

- 2 -



--------------------------------------------------------------------------------

  (C) employing or soliciting for employment any employees of the Company or any
of its Subsidiaries.

 

  (iii) “Unauthorized Disclosure of Confidential Information” means the
disclosure by the Participant, without the written consent of the Board of
Directors of the Company, or a committee thereof, or a person authorized
thereby, to any person other than as required by law or court order, or other
than to an authorized employee of the Company or any Subsidiary, or to a person
to whom disclosure is necessary or appropriate in connection with the
performance by the Participant of his duties as an employee of, or in any other
capacity for, the Company or any Subsidiary (including, but not limited to,
disclosure to the Company’s or any Subsidiary’s outside counsel, accountants or
bankers of financial data properly requested by such persons and approved by an
authorized officer of the Company), any confidential information of the Company
or any of its Subsidiaries with respect to any of the marketing or advertising,
customers, services, solicitation techniques or methods, business plans and
financial statements, reports and projections, or any other confidential
information relating to or dealing with the business operations or activities of
the Company or any of its Subsidiaries; provided, however, that:

 

  (A) confidential information shall not include any information known generally
to the public (other than as a result of unauthorized disclosure by the
Participant) or any information of a type not otherwise considered confidential
by persons engaged in the same activity or an activity similar to that conducted
by the Company or any of its Subsidiaries; and

 

  (B) the Participant shall be allowed to disclose confidential information to
the Participant’s attorney solely for the purpose of ascertaining whether such
information is confidential within the intent of this Agreement, but only so
long as the Participant both discloses to the Participant’s attorney the
provisions of this paragraph and agrees not to waive the attorney-client
privilege with respect thereto.

All determinations regarding Competition or Unauthorized Disclosure of
Confidential Information under this Agreement shall be made by the Board of
Directors of the Company, or a committee thereof, in its discretion.

 

  (d) If the Participant’s Company Service (as defined in Paragraph 7) ceases
for any reason other than those set forth in Paragraphs 6(a), (b) and (c) above
during the Period of Restriction, any Award Shares still subject to restrictions
at the date of such cessation of Company Service shall be automatically
forfeited to the Company.

 

7. Company Service.

 

  (a) For purposes hereof, “Company Service” means service as an employee and
includes subsequent service as a member of the Board of Directors of the Company
or a Subsidiary, if any, as provided in this paragraph. Notwithstanding any
contrary provision or implication herein, in determining cessation of Company
Service for purposes hereof, transfers between the Company and/or any Subsidiary
shall be disregarded and shall not be considered a cessation of Company Service,
and changes in status between that of an employee and a non-employee director
shall be disregarded and shall not be considered a cessation of Company Service.

 

  (b) Nothing under the Plan or in this Agreement shall confer upon the
Participant any right to continue Company Service or in any way affect any right
of the Company to terminate the Participant’s Company Service without prior
notice at any time for any or no reason.

 

- 3 -



--------------------------------------------------------------------------------

8. Withholding Taxes. The Company shall have the right to retain and withhold
the amount of taxes required by any government to be withheld or otherwise
deducted and paid with respect to the Award Shares. At its discretion, the
Committee may require the Participant to reimburse the Company for any such
taxes required to be withheld by the Company and may withhold any distribution
in whole or in part until the Company is so reimbursed. In lieu thereof, the
Company shall have the right to withhold from any other cash amounts due to or
to become due from the Company to the Participant an amount equal to such taxes
required to be withheld by the Company to reimburse the Company for any such
taxes; or to retain and withhold a number of Shares of Stock having a Fair
Market Value not less than the amount of such taxes, and cancel any such Shares
so withheld, in order to reimburse the Company for any such taxes.

 

9. Compliance with Securities Laws. The Company covenants that it will attempt
to maintain an effective registration statement with the Securities and Exchange
Commission covering the Shares of Stock of the Company that are the subject of
this Award.

 

10. Administration. The Plan is administered by a Committee appointed by the
Company’s Board of Directors. The Committee has the authority to construe and
interpret the Plan, to make rules of general application relating to the Plan,
to amend outstanding Awards, and to require of any person receiving Stock
pursuant to this Award, at the time of such receipt, the execution of any paper
or the making of any representation or the giving of any commitment that the
Committee shall, in its discretion, deem necessary or advisable by reason of the
securities laws of the United States or any state, or the execution of any paper
or the payment of any sum of money in respect of taxes or the undertaking to pay
or have paid any such sum that the Committee shall, in its discretion, deem
necessary by reason of the Internal Revenue Code or any rule or regulation
thereunder or by reason of the tax laws of any state. All such Committee
determinations shall be final, conclusive, and binding upon the Company and the
Participant.

 

11. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia.

 

12. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, heirs, and legal representatives of the respective
parties.

 

13. Prohibition Against Pledge, Attachment, etc. Except as otherwise provided
herein, during the Period of Restriction, the Award Shares, and the rights and
privileges conferred hereby, shall not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated in any way and shall not be subject to
execution, attachment or similar process.

 

14. Capitalized Terms. Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.

To evidence their agreement to the terms, conditions, and restrictions, the
Company and the Participant have signed this Agreement as of the date first
above written.

 

C&F FINANCIAL CORPORATION   By:  

 

  Its:  

 

PARTICIPANT:      

 

  {NAME}

 

- 4 -